DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 5/17/20.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
receiving a second indication to page the wireless device, wherein the second indication to page the wireless device further indicates a second number of attempts to page the wireless device; and paging the wireless device using the first control channel or using the second control channel based at least in part on the second number of attempts to page the wireless device” is not supported by the specification.  Paragraphs 73-74 and 76 describe that the UE is paged using either a first or second control channel based on a single, or “first”, indication to page the UE that the BS receives from a MME [paragraph 76], but is silent with respect to a “second indication” further indicating a “second number of attempts” to page the wireless device as recited by the claim.  Claims 8 and 15 recite similar subject matter and are rejected for the same reasons.
Claims 2-7, 9-14, and 16-20 are rejected by virtue of their dependence on a rejected base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (US 2018/0097541) in view of Stern-Berkowitz et al. (US 2017/0280481 hereinafter “Stern”).
Regarding claim 1, Bhattad teaches a method for operating a cellular base station (base station) [paragraph 65], the method comprising:
(paging message) to page a wireless device (base station receives paging message from MM function entity) [paragraph 84]; 
paging the wireless device (UE) using a first control channel (non-CE mode channel) or using a second control channel (CE mode channel) based at least in part on a first number of attempts to page the wireless device that have occurred (multiple attempts to page UE in last known mode) (base station may page UE multiple times in the last known mode (CE mode or non-CE mode before trying a different mode) [paragraphs 76-77, 85].
Bhattad does not explicitly teach receiving a second indication to page the wireless device; and paging the wireless device using the first control channel or using the second control channel based at least in part on a second number of attempts to page the wireless device.  However one of ordinary skill in the art would recognize that the invention of Bhattad is not limited to receiving a single paging message from a MM entity and may perform the method of Figure 5 whenever a second paging message or “second indication to page the wireless device” is received.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhattad to allow receiving a second indication to page the wireless device; and paging the wireless device using the first control channel or using the second control channel based at least in part on a second number of attempts to page the wireless device in order to page the wireless device in accordance with the invention when a second indication to page the wireless device is received.
Bhattad also does not explicitly teach that the first and second indication to page a wireless device received by the base station “indicates a first and second number of previous attempts to page the wireless device that have occurred”.  In an analogous prior art reference, Stern teaches that a cellular base station (eNB) receives an indication to page a wireless device (paging request sent from a MME), wherein the indication to page the wireless device further indicates a number of previous attempts (lack of success of a paging attempt) to page the wireless device that have occurred (paging request sent from a MME may include lack of success of a paging attempt in CE or non-CE mode so that eNB may determine which mode to attempt to page UE) [paragraphs 345-347].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhattad to allow the first and second indication to page the wireless device to include a first and second number of previous attempts to page the wireless device that have occurred, as taught by Stern, in order for the base station to attempt to page the wireless device in a mode that was not previously unsuccessful which would reduce unnecessary communication delays.
Regarding claim 2, Bhattad in combination teaches the method of claim 1, the method further comprising:
attempting to page the wireless device using the first control channel (non-CE mode channel) for up to a first predetermined number of attempts (multiple times) (base station may attempt to page UE in last known mode which may be non-CE mode multiple times) [paragraph 85]; and
attempting to page the wireless device using the second control channel (CE mode channel) for up to a second predetermined number of attempts if attempting to page the wireless device using the first control channel is unsuccessful for the first predetermined number of attempts (base station may attempt to page UE in CE mode if UE does not response to pages in non-CE mode) [paragraph 85].
Regarding claim 3, Bhattad teaches the method of claim 2, wherein the indication to page the wireless device (paging message) further indicates whether the wireless device is in a normal coverage mode or an enhanced coverage mode (MM function entity provides paging to the UE using appropriate coverage mode indicated from the UE) [paragraphs 83-85], wherein the first control channel comprises a control channel associated with the normal coverage mode (non-CE mode) and the second control channel comprises a control channel associated with the enhanced coverage mode (CE mode) when the wireless device is in the normal coverage mode [paragraphs 76-77, 85], 

Regarding claim 4, Bhattad teaches the method of claim 3, wherein the control channel associated with the normal coverage mode comprises a third generation partnership project (3GPP) compliant physical downlink control channel (PDCCH) [paragraph 76-77];
wherein the control channel associated with the enhanced coverage mode comprises a 3GPP compliant machine type communication (MTC) PDCCH (mPDCCH) [paragraph 76-77].
Regarding claim 5, Bhattad teaches the method of claim 1, the method further comprising:
determining whether to page according to a first paging arrangement (CE mode) or a second paging arrangement (non-CE mode); and 
providing a broadcast indication (SIB1 and SIB-BR) of the determined paging arrangement (both SIB1 and SIB1-BR broadcast from base station may contain the paging parameters for both normal coverage and extended coverage) [paragraphs 91-93],
determining whether to attempt to page the wireless device using the first control channel (non-CE mode channel) or using the second control channel (CE mode channel) based at least in part on the number of previous attempts to page the wireless device that have occurred when paging according to the second paging arrangement (base station may determine to page UE using either the non-CE or CE mode channel based on multiple attempts to page the UE in the CE mode) [paragraph 85].
Regarding claim 6, Bhattad teaches the method of claim 5, the method further comprising, when paging according to the first paging arrangement:
always paging using a control channel associated with an enhanced coverage mode (CE mode) [paragraphs 76-77, 85].

Claim 9 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 10 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claims 11 and 19 recite similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claims 13 and 16 recite similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claims 1 and 5 and is therefore rejected on the same basis.
Regarding claim 17, Bhatlad Leaches the cellular base station of claim 15, wherein to attempt to page the wireless device using the second paging arrangement, the cellular base station is further configured to:
initially attempt to perform paging using a control channel (non-CE mode channel) associated with a normal coverage mode fnon-CE mode); and
attempt to perform paging using the controi channel (CE mode channel) associated with an enhanced coverage mode mode) if attempting to perform paging using the control channel associated with the normal coverage mode is unsuccessful (base station may attempt to page UE in CE mode if UE does not response to pages in non-CE mode) [paragraph 85].
Claim 18 recites similar subject matter as claims 2 and 5 and is therefore rejected on the same basis.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (US 2018/0097541) in view of Stern-Berkowitz et al. (US 2017/0280481 hereinafter “Stern”) as applied to claims 1 and 8 above, and further in view of De Wit et al. (US 2014/0162705).
Regarding claim 7, the combination of Bhattad and Stern does not explicitly teach wherein determining whether to page according to the first paging arrangement or the second paging arrangement is performed based at least in part on current loading conditions for the cellular base station.  In an analogous prior art reference, De Wit teaches a cellular base station (network element) [paragraph 27] determines whether to page a wireless device (user equipment device) [paragraph 2] according to a first paging arrangement (first mode of operation) or a second paging arrangement (second mode of operation) is performed based at least in part on current loading conditions (traffic level on the paging channel) for the cellular base station [paragraphs 21, 23].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattad and Stern to allow determining whether to page according to the first paging arrangement or the second paging arrangement is performed based at least in part on current loading conditions for the cellular base station, as taught by De Wit, in order to schedule paging messages differently according to the volume of paging messages being handled during times of congestion or overload.
Claims 14 and 20 recite similar subject matter as claim 7 and are therefore rejected on the same basis.

Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive.
Regarding claims 1, 8, and 15, Applicant argues that the combination of Bhattad and Stern-Berkowitz does not teach or suggest “receiving a first indication to page a wireless device, wherein the first indication to page the wireless device further indicates a first number of attempts to page the wireless device; paging the wireless device using a first control channel or using a second control channel based at least in part on the first number of attempts to page the wireless device; receiving a second indication to page the wireless device, wherein the second indication to page the wireless device further indicates a second number of attempts to page the wireless device; and paging the wireless device using the first control channel or using the second control channel based at least in part on the second number of attempts to page the wireless device” or in other words a BS receiving an indication of a first number of attempts to page a wireless device, paging the wireless device using a first or second control channel based on the first number, receiving an indication of a second number of paging attempts, and paging the wireless device using the first or second control channel based on the second number.  In response to this argument, the Examiner submits that although Stern-Berkowitz discloses that the MME provides an indication that indicates whether a single page was successful or unsuccessful, a single successful or unsuccessful page still suggests a first or second number of paging attempts since there is nothing in the claim language that excludes a single, or one, paging attempt from being a first and/or second number of attempts.  
For these reasons and as indicated in the modified rejection above, Bhattad and Stern-Berkowitz in combination teaches all the limitations of claims 1, 8, and 15, including at least “receiving a first indication to page a wireless device, wherein the first indication to page the wireless device further indicates a first number of attempts to page the wireless device; paging the wireless device using a first control channel or using a second control channel based at least in part on the first number of attempts to page the wireless device; receiving a second indication to page the wireless device, wherein the second indication to page the wireless device further indicates a second number of attempts to page the wireless device; and paging the wireless device using the first control channel or using the second control channel based at least in part on the second number of attempts to page the wireless device” and the paging the wireless device using a first control channel or using a second control channel based at least in part on the previous attempts to page the wireless device and a default/initial mode of the cellular base station for attempting to page the wireless device a predetermined number of times using the first control channel or using the second control channel” in order to advance prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647